           Case 1:20-cv-00997-TJS Document 24 Filed 09/03/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
           CHAMBERS OF                                               6500 Cherrywood Lane
        TIMOTHY J. SULLIVAN                                         Greenbelt, Maryland 20770
  UNITED STATES MAGISTRATE JUDGE                                    Telephone: (301) 344-3593

                                        September 3, 2021

LETTER TO COUNSEL:

       RE:      John A. v. v. Kilolo Kijakazi, Acting Commissioner of Social Security1
                Civil No. TJS-20-997

Dear Counsel:
        On April 20, 2020, Plaintiff John A. petitioned this Court to review the Social Security
Administration’s final decision to deny his claim for disability insurance benefits (“DIB”). ECF
No. 1. The parties have filed cross-motions for summary judgment. ECF Nos. 17 & 22. These
motions have been referred to the undersigned with the parties’ consent pursuant to 28 U.S.C. §
636 and Local Rule 301.2 Having considered the submissions of the parties, I find that no hearing
is necessary. See Loc. R. 105.6. This Court must uphold the decision of the agency if it is supported
by substantial evidence and if the agency employed the proper legal standards. 42 U.S.C. §§
405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). Following its review, this
Court may affirm, modify, or reverse the Commissioner, with or without a remand. See 42 U.S.C.
§ 405(g); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Under that standard, I will deny both motions
and remand the case for further proceedings. This letter explains my rationale.

        John A. filed his application for DIB on March 29, 2017. Tr. 10. He alleged a disability
onset date of October 26, 2015. Id. His application was denied initially and upon reconsideration.
Id. He requested a hearing and thereafter appeared before an Administrative Law Judge (“ALJ”)
on February 13, 2019. Id. In a written decision dated February 27, 2019, the ALJ found that John
A. was not disabled under the Social Security Act. Tr. 10-20. John A. now seeks review of the
ALJ’s decision.
        The ALJ evaluated John A.’s claim for benefits using the five-step sequential evaluation
process set forth in 20 C.F.R. § 404.1520. At step one, the ALJ found that John A. has not engaged
in substantial gainful activity during the period from his alleged onset date of October 26, 2015,
through his date last insured of March 31, 2016. Tr. 12. At step two, the ALJ found that John A.
suffers from the following severe impairments: cervical disc disease, obesity, posttraumatic stress
disorder, unspecified depressive disorder, and generalized anxiety disorder. Id. At step three, the
ALJ found that John A.’s impairments, separately and in combination, failed to meet or equal in

       1
          On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security
and is automatically substituted as a party under Fed. R. Civ. P. 25(d). See also Section 205(g) of
the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the person
occupying the office of Commissioner of Social Security).
        2
          This case was originally assigned to Judge Deborah L. Boardman. On June 10, 2021, it
was reassigned to me.
            Case 1:20-cv-00997-TJS Document 24 Filed 09/03/21 Page 2 of 4



severity any listed impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart P, App. 1
(“Listings”). Tr. 13-15. The ALJ determined that through his date last insured John A. retained the
residual functional capacity (“RFC”) to:
          perform light work as defined in 20 CFR 404.1567(b) except he can operate hand
          controls with his left hand frequently. He can occasionally reach overhead to the
          left. He can handle items frequently with his left hand. He can climb ramps and
          stairs frequently. He can climb ladders, ropes, or scaffolds rarely, meaning less than
          occasionally but more than never. He can stoop and crouch frequently. He is able
          to perform simple, routine tasks and simple work-related decisions. He is able to
          interact with supervisors, coworkers, and the public occasionally.

Tr. 15.
        At step four, the ALJ determined that John A. was unable to perform any past relevant
work. Tr. 18. At step five, relying on testimony provided by a vocational expert (“VE”), and
considering the claimant’s age, education, work experience, and RFC, the ALJ determined that
there are jobs that exist in significant numbers in the national economy that John A. can perform,
including linen grader, housekeeper, and electrode cleaner. Tr. 20. Accordingly, the ALJ found
that John A. was not disabled under the Social Security Act. Id.

        John A. raises two arguments in this appeal. First, he argues that the ALJ failed to properly
evaluate whether his impairments met or equaled Listing 1.04A. Second, he argues that the ALJ
did not comply with Mascio, 780 F.3d at 632.

        After a careful review of the ALJ’s opinion and the evidence in the record, I find that the
ALJ did not adequately explain why John A.’s moderate limitations in concentration, persistence,
and pace could be accommodated by the limitations contained in the RFC, or why no limitations
were necessary. Accordingly, I conclude that the ALJ’s decision does not comply with Mascio and
will remand this case on that basis for further explanation. I decline to address John A.’s argument
about Listing 1.04A and express no opinion on the ultimate merits of his disability claim.

         In Mascio, the Fourth Circuit held that “an ALJ does not account ‘for a claimant’s
limitations in concentration, persistence, and pace by restricting the [claimant] to simple, routine
tasks or unskilled work.’” 780 F.3d at 638 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176, 1180 (11th Cir. 2011)). This is because “the ability to perform simple tasks differs from the
ability to stay on task.” Id. Where an ALJ finds that a claimant has limitations in concentration,
persistence, and pace, the ALJ is required to incorporate these limitations into the claimant’s RFC
or explain why they do not “translate into [such] a limitation.” Id.

        As part of the step three analysis, the ALJ found that John A. has moderate limitations in
the functional area of concentrating, persisting, or maintaining pace. Tr. 14. In making this finding,
the ALJ noted John A.’s allegation of limitations in concentrating, following instructions, and
completing tasks. Id. At the same time, the ALJ pointed to evidence that John A. did have some
ability to concentrate, persist, and maintain pace: he reported pursuing hobbies such as reading
and building model trains, and he reported that he is able to follow a recipe, manage his finances,
complete household chores, and drive. Id. For these reasons, the ALJ concluded that John A. “has

                                                    2
          Case 1:20-cv-00997-TJS Document 24 Filed 09/03/21 Page 3 of 4



moderate limitations in concentrating, persisting, or maintaining pace, and he has a fair ability to
focus attention on work activities and stay on task at a sustained rate.” Tr. 14. There is no dispute
that the ALJ’s finding of John A.’s moderate limitations in this functional area is supported by
substantial evidence. See Tr. 206, 255, 271-77, 326-28, 523, 532-34, 654-55, 711, 768-69, 811,
875, and 1046-48.

        In spite of the ALJ’s finding that John A. had moderate limitations in concentrating,
persisting, or maintaining pace, the ALJ failed to incorporate any limitations into the claimant’s
RFC to account for these limitations, or explain why they do not “translate into [such] a limitation.”
Mascio, 780 F.3d at 638. The ALJ’s RFC formulation limits John A. to work consisting of simple,
routine tasks and requiring only simple-work related decisions. Tr. 15. The ALJ did not explain
how these limitations account for John A.’s moderate difficulties in maintaining concentration,
persistence, and pace.

        Absent an explanation by the ALJ, the Court is left to speculate on how the RFC accounted
for John A.’s difficulties in these areas. To the extent that the RFC limitations are meant to address
John A.’s difficulties in concentration, persistence, and pace, the absence of any explanation makes
it impossible for this Court to conduct the necessary review. The Commissioner points to the ALJ’s
statement that John A. “has a fair ability to focus attention on work activities and stay on task at a
sustained rate.” ECF No. 22-1 at 8. But this statement is just another way of saying that John A.
has moderate limitations in maintaining concentration, persistence, and pace. See 20 C.F.R. Part
404, Subpart P, App. 1, § 12.00(F)(2)(c) (“Moderate limitation. Your functioning in this area
independently, appropriately, effectively, and on a sustained basis is fair.”).

        Alternatively, if the ALJ did not believe any limitations were necessary to account for John
A.’s difficulties in maintaining concentration, persistence, and pace, the decision does not say so.
Without the necessary explanation by the ALJ, the Court is unable to determine whether the ALJ’s
decision is supported by substantial evidence. Mascio requires more than what the ALJ’s decision
provides.

        The Commissioner cites Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020) to support
its argument that the ALJ’s decision complies with Mascio. Shinaberry is distinguishable from
this case. In Shinaberry, the ALJ actually explained why the claimant’s moderate limitations in
concentration, persistence, and pace did not translate into a limitation in the RFC. Id. at 121-22
(“Here, the ALJ discussed in detail the psychological evaluations . . ., as well as Shinaberry’s adult
function report, and sufficiently explained why the mental limitation to simple, routine, and
repetitive tasks accounted for [the claimant’s] moderate limitations in concentration, persistence,
and pace.”). In contrast, the ALJ’s decision in this case does not explain why John A.’s moderate
difficulties in concentration, persistence, and pace do not translate into a limitation in the RFC.

        The ALJ’s citation of John A.’s ability to partake in hobbies and complete household
chores does not explain what, if any, limitations are required to account for his moderate
limitations in maintaining concentration, persistence, and pace. As John A. correctly notes in his
brief, there is no evidence in the record that John A. performed his hobbies and completed his
chores in a manner analogous to what would be required in a work environment. See Bjornson v.
Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (“The critical differences between activities of daily

                                                  3
          Case 1:20-cv-00997-TJS Document 24 Filed 09/03/21 Page 4 of 4



living and activities in a full-time job are that a person has more flexibility in scheduling the former
than the latter, can get help from other persons . . ., and is not held to a minimum standard of
performance, as she would be by an employer.”).

        Without a clear and specific explanation as to how the RFC accounts for John A.’s
difficulties in concentration, persistence, and pace (or why no such limitations are necessary), the
Court is unable to properly review the ALJ’s decision. Accordingly, the case will be remanded for
further proceedings.

        For the reasons set forth herein, both parties’ motions for summary judgment (ECF Nos.
17 & 22) are DENIED. Pursuant to sentence four of 42 U.S.C.§405(g). the Commissioner’s
judgment is REVERSED IN PART due to inadequate analysis. The case is REMANDED for
further proceedings in accordance with this opinion. The Clerk is directed to CLOSE this case.



                                                        Sincerely yours,

                                                               /s/
                                                        Timothy J. Sullivan
                                                        United States Magistrate Judge




                                                   4
